t c summary opinion united_states tax_court richard william corduan petitioner v commissioner of internal revenue respondent docket no 920-00s filed date richard william corduan pro_se mark j miller and mark d petersen for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the years in issue and all rule references are to the - tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure for the taxable years and after concessions the issues for decision are whether petitioner had unreported discharge_of_indebtedness income whether petitioner has properly substantiated various items for the years in issue namely entitlement to a dependent_exemption deductions for his parents b head_of_household filing_status c certain charitable_contribution deductions d certain limited_liability_company losses e the deduction of certain business_expenses and the subtraction from gross_receipts of an amount of cost_of_goods_sold and f a carryforward of a net_operating_loss from to the years in issue whether and if so to what extent petitioner must include in income a state_income_tax refund he received and ‘petitioner concedes that he received unreported dividend income of dollar_figure in and that an early distribution in of dollar_figure from a gualified retirement_plan is income but is not wages and is subject_to the 10-percent additional tax under sec_72 the parties also agree that the adjustments to capital_gains in the statutory_notice_of_deficiency should be reduced from dollar_figure dollar_figure and dollar_figure for and to dollar_figure dollar_figure and dollar_figure for each respective year whether petitioner is liable for accuracy-related_penalties for negligence or disregard of rules or regulations ’ some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in trevor wisconsin on the date the petition was filed in this case petitioner’s audit commenced on date the first issue for decision is whether petitioner had unreported discharge_of_indebtedness doi income respondent determined that petitioner had unreported doi income of dollar_figure in gross_income generally includes all income from whatever source derived including gains from dealings in property and income from dol see sec_61 sec_1001 where a debt is discharged upon the debtor’s transfer of property to his creditor such transaction is treated as a sale_or_exchange of the debtor’s property see gehl v commissioner 102_tc_784 affd without published opinion 50_f3d_12 8th cir in the case of recourse indebtedness the debtor recognizes gain on the transfer of the property in an amount egual to the excess of the fair_market_value over the basis of the property see id such gain is includable in gross_income the adjustment to petitioner’s deduction of medical_expenses in is computational and will be resolved by the court’s holding on the issues in this case - under sec_61 see id sec_1001 sec_1_1001-2 income_tax regs the excess of the amount of the discharged recourse indebtedness over the fair_market_value is doi income includable under sec_61 see sec_1_1001-2 and c example income_tax regs a piece of equipment a bobcat was purchased by petitioner a friend of petitioner and petitioner’s father for use in the friend’s business a financing statement was filed naming petitioner as a debtor on a loan secured_by the bobcat and other_property in the bobcat was repossessed by the creditor which financed the purchase associates commercial corporation associates formerly clark credit corporation a form 1099-a acquisition or abandonment of secured_property was issued to petitioner in this form reflects an outstanding principal balance of dollar_figure on a recourse_debt and the bobcat’s fair_market_value of dollar_figure for several months after receiving the form petitioner attempted to make payments for the bobcat he then retained the services of an attorney in order to advance his argument that he never signed a contract regarding the purchase of the bobcat and that he did not own it on date a release of all claims and indemnification agreement was executed by associates pursuant to this agreement associates agreed to release petitioner and his father from any claim based on the bobcat sales contract petitioner paid - - associates dollar_figure as settlement proceeds in exchange for this release petitioner argues that he did not own the bobcat however he presented no corroborating evidence of his testimony to this effect and he did not call either his father or his friend as a witness we decline to accept petitioner’s uncorroborated self- serving testimony in light of both the form 1099-a and the financing statement showing petitioner as debtor accordingly we find that petitioner was indebted in the amount of dollar_figure at the time of the repossession in on the other hand we accept petitioner’s testimony that he paid associates an additional dollar_figure as settlement proceeds because corroborating references to the receipt of the settlement proceeds were made both in the release and in a letter from counsel for associates respondent determined that petitioner received the doi income in debt is considered discharged the moment it is clear that it will not be repaid see 88_tc_435 determining when this moment occurs requires an assessment of the facts and circumstances surrounding the likelihood of repayment see id any ‘identifiable event’ which fixes the loss with certainty may be taken into consideration id pincite respondent based his determination on the form 1099-a issued to petitioner the court takes judicial_notice of the document instructions for forms - - and w-2g provided by the internal_revenue_service for a form 1099-a is intended to be used only as notification of the acquisition of an interest in secured_property in full or partial satisfaction of debt or of the abandonment of secured_property it is not meant to necessarily imply that the debtor received doi income the form designed to be used in the case of doi is form 1099-c cancellation of debt if both forms apply only form 1099-c need be filed in this case after petitioner received the form 1099-a he continued to attempt to make payments on the debt furthermore petitioner was not released from all further claims by associates until he made a final dollar_figure payment the following year we find that contrary to respondent’s determination the debt was not discharged until finally we find that petitioner recognized only dollar_figure in doi income rather than dollar_figure as determined by respondent the bobcat with a fair_market_value of dollar_figure was obtained by associates in and petitioner paid associates dollar_figure in therefore petitioner transferred dollar_figure in cash and property to associates in exchange for the discharge of dollar_figure of indebtedness the second issue for decision is whether petitioner has properly substantiated various items on his federal_income_tax returns for the years in issue - a taxpayer generally must keep records sufficient to establish the amounts of the items reported on his federal_income_tax return see sec_6001 sec_1 6001-l1 a e income_tax regs however in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making see 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made see 85_tc_731 sec_274 imposes stricter requirements and supersedes the cohan doctrine see 50_tc_823 affd 412_f2d_201 2d cir sec_274 d provides that unless the taxpayer complies with certain strict substantiation rules no deduction is allowable for traveling expenses for entertainment_expenses for expenses for gifts or with respect to listed_property to meet the strict substantiation requirements the taxpayer must substantiate the amount time place and business_purpose of the expenses see sec_274 sec_1_274-5t temporary income_tax regs fed reg date --- - the first item for which substantiation is at issue is petitioner’s entitlement to dependent_exemption deductions for his parents the second item is petitioner’s entitlement to head_of_household filing_status in and petitioner filed as head_of_household claiming dependent_exemption deductions for his parents for both years respondent disallowed the deductions and changed petitioner’s filing_status to single a dependent_exemption deduction is allowed under sec_151 for a parent of a taxpayer only if among other requirements the taxpayer provides over half of the parent’s support for the year see sec_151 and sec_152 a taxpayer is considered a head_of_household with respect to a parent only if among other requirements the taxpayer maintains a household which constitutes the principal_place_of_abode of that parent and the taxpayer is entitled to a dependent_exemption deduction for the parent for that taxable_year see sec_2 although the taxpayer is not required to reside with his parents for purposes of sec_2 he must maintain the household which means that he must pay more than one-half the cost of maintaining the household for the taxable_year see sec_1 c income_tax regs petitioner testified that he lives in the same home as his parents and that his parents’ sole source_of_income is their monthly social_security payments of approximately dollar_figure he --- - provided copies of various invoices primarily for medical_expenses of his parents but did not show if or when he paid these expenses nothing in the record shows or even estimates an amount which petitioner actually provided for his parents’ support or to maintain the home we find that petitioner did not provide over half his parents’ support for either or furthermore because petitioner’s parents do not qualify petitioner for dependent_exemption deductions for either year petitioner is not entitled to head_of_household filing_status in those years we uphold respondent’s determinations with respect to both of these items the next item at issue is petitioner’s entitlement to certain charitable_contribution deductions petitioner claimed a charitable_contribution_deduction of dollar_figure in each of and respondent disallowed these deductions in full a deduction is allowed for charitable_contributions made during the taxable_year to certain types of organizations only if the deductions are verified under regulations prescribed by the secretary see sec_170 under the regulations a deduction for charitable_contributions generally is not allowed without written records see sec_1_170a-13 income_tax regs see also sec_1 6001-l1 a e income_tax regs petitioner presented only vague testimony to substantiate his claimed charitable_contribution deductions he testified -- - only that he would say united way got some and that he also made contributions to his church he could not recall the exact amounts of such contributions in the absence of any written records or other substantiation for the charitable_contributions we uphold respondent’s disallowance of the deductions therefor the next item at issue is petitioner’s entitlement to certain limited_liability_company llc losses petitioner claimed partnership losses of dollar_figure and dollar_figure in and respectively for an llc respondent disallowed these losses in full an llc with more than one member is treated as a partnership for federal_income_tax purposes unless the llc elects otherwise see sec_301_7701-3 proced admin tax regs the llc in which petitioner was a member did not file a partnership return in either year in petitioner filed a schedule e supplemental income and loss reflecting a partnership loss in petitioner completed a schedule c profit or loss from business and then claimed approximately percent of the net_loss reported on this form as his distributive_share of the llc’s loss petitioner presented no evidence to support the claimed losses or the underlying expenses listed on the schedule e or c furthermore at least a portion of the expenses listed on the schedules if actually incurred were not related to any business for example legal and professional fees of dollar_figure were reported in asked at trial if he paid an attorney dollar_figure in legal fees petitioner replied yes i did it wasn’t legal fees---well most of---about dollar_figure of that was legal fees used to save my home from being foreclosed we uphold respondent’s disallowance of the llc losses the next item at issue is petitioner’s entitlement to the deduction of certain business_expenses and the subtraction from gross_receipts of an amount of cost_of_goods_sold petitioner filed a schedule c in for a business engaged in brick and patio construction petitioner subtracted from zero gross_receipts cost_of_goods_sold of dollar_figure and deducted expenses of dollar_figure respondent disallowed both the cost_of_goods_sold adjustment and the expenses deduction expenses which are ordinary and necessary in carrying_on_a_trade_or_business generally may be deducted in the year in which they are paid see sec_162 cost_of_goods_sold is subtracted from gross_receipts in determining a taxpayer’s gross_income see 11_tc_1076 petitioner provided nothing to support the deductions or the cost_of_goods_sold on the schedule c we therefore uphold respondent’s disallowance we note briefly that the business activity referenced on this schedule c actually may have been that of a corporation named simblu brick patio company a corporation is a separate legal entity and an individual -- generally may not claim deductions for expenses_incurred by a corporation see 91_tc_713 affd 905_f2d_241 8th cir the final item for which substantiation is at issue is petitioner’s entitlement to a carryforward of a net_operating_loss from to the years in issue petitioner argues in the petition that there was a loss which was greater than anticipated which was not carried forward into petitioner did not claim any deduction for such a loss on his return and consequently the issue is not addressed in the notice_of_deficiency as a general_rule net_operating_loss carryovers are allowed as deductions under sec_172 however unless the taxpayer elects otherwise a net_operating_loss for any taxable_year generally must be carried back to each of the taxable years preceding the year of loss before being carried forward to each of the next years following the year of loss see sec_172 b a b and b petitioner briefly testified concerning this issue but provided no details and presented no corroborating documentation concerning the amount of any losses in amended returns filed by petitioner with the internal_revenue_service for taxable years through presumably showing these and other losses are in the record the assertions in these documents however are merely statements by petitioner and are not corroborating evidence with no evidence of a net_operating_loss in we hold that petitioner is not entitled to a deduction for a net_operating_loss_carryover in any of the years in issue we also note that nothing in the record indicates petitioner either carried back the loss to prior taxable years or elected to waive the carryback as required under sec_172 the third issue for decision is whether and if so to what extent petitioner must include in income a state_income_tax refund he received petitioner did not include in income any state tax_refund in respondent determined that petitioner received an unreported state_income_tax refund in that year in the amount of dollar_figure under the judicially created tax_benefit doctrine a taxpayer generally must include in income the recovery or refund of an amount deducted in a prior year see 460_us_370 however a taxpayer is not required to include in income such recovery or refund to the extent that it did not provide the taxpayer with a tax_benefit in the prior year see id sec_11ll a petitioner claimed an itemized_deduction for state_and_local_income_taxes in the amount of dollar_figure in petitioner must include in gross_income in the state_income_tax refund received in that year to the extent he received a tax_benefit -- from the deduction of the state income taxes in however the amount included in gross_income is limited to the dollar_figure deduction the remainder of the dollar_figure refund reflected in the notice_of_deficiency is not includable contrary to respondent’s determination see sec_1l1il a the final issue for decision is whether petitioner is liable for accuracy-related_penalties for negligence or disregard of rules or regulations respondent determined that petitioner was liable for the penalty for an underpayment egual to the total amount of the deficiency in each year in issue sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations see sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs sec_6664 c provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the -the final amount of the inclusion will be calculated in the rule computation required in this case -- - determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances see sec_1_6664-4 b income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year see id petitioner failed both to keep adequate books_and_records reflecting income of his businesses and to properly substantiate the numerous and varied items reported on his return see sec_6662 sec_1_6662-3 income_tax regs we hold that the record supports respondent’s determination of negligence in this case and nothing in the record indicates petitioner acted with reasonable_cause and in good_faith reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
